IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FARIDA B. RAHMAN,                              : No. 534 MAL 2019
                                               :
                    Petitioner                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
THOMAS J. JONES, JR.,                          :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.